DETAILED ACTION
This action is in response to the amendment filed on 11/4/2022 which was filed in response to the Final Rejection dated 8/8/2022.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-13, 15-20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bessette et al (USPGPUB 2005/0062024) in view of Uenda et al (USPGPUB 2012/0126381), Creasy, Jr. (USPGPUB 2007/0011693), Ichiki et al (USPGPUB 2010/0190111), and Larsen et al (USPGPUB 2009/0117322) as evidenced by “Ripstop Fabric by the Yard”, non-patent literature of record.
Regarding claims 1, 4, 15, 17-18, and 22-23, Bessette discloses electrically conductive pressure sensitive adhesives [0002]. In one embodiment, tape 10 includes backing 20 and adhesive layers 22 on each side of backing 20 [0019-0020] [Fig. 1].

    PNG
    media_image1.png
    337
    536
    media_image1.png
    Greyscale

Examiner’s note: this embodiment is not shown in the figures, see paragraph [0020] of Bessette. Bessette’s layers 22 on each side correspond to the claimed first and second polymer protective layers and backing 20 corresponds to the claimed conductive material layer. Backing layer 20 can be formed of an electrically-conductive material [0021]. The adhesive layers can be formed from elastomers or polymers exhibiting rubber-like properties of compliancy/flexibility and ability to recover after deformation (A conductive elastomeric tape, comprising: a first polymer protective layer; a conductive material layer coupled to a bottom side of the first polymer protective layer; and a second polymer protective layer coupled to a bottom side of the conductive material layer – claim 1) [0026]. In a variant embodiment, an intermediate tie layer can be used between the backing layer second side 26 and adhesive layer 22 [0021]. Such a tie layer can be a thermoplastic [0021]. Examiner’s note: in this case, the tie layer corresponds to the claimed second polymer protective layer and adhesive layer 22 corresponds to the claimed adhesive layer (regarding claim 17). The tape has a thickness of between about 0.5 and about 10 mils [0019]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 0.001 to 0.010 inches overlaps the prior art range of 0.0005 to 0.010 inches (A conductive elastomeric tape, comprising: a first polymer protective layer; a conductive material layer coupled to a bottom side of the first polymer protective layer; a second polymer protective layer coupled to a bottom side of the conductive material layer; and an adhesive layer coupled to a bottom side of the second polymer protective layer, wherein the conductive elastomeric tape has a thickness of between 0.001 to 0.010 inches – claim 17) (The conductive elastomeric tape of claim 17, wherein a thickness of the adhesive layer is between 0.005 to 0.009 inches – claim 18).
Bessette further discloses that the tape can be used to provide electromagnetic shielding and/or electrostatic dissipation to articles [0009] [0021]. The adhesives can be used in aircraft applications [0009]. Backing layer 20 can be used for EMI shielding applications and can be formed of an electrically-conductive material such as a cloth plated with a conductive metal (wherein the conductive material layer comprises a first material layer being a fabric and a second material layer being one or more conductive materials) [0021]. 
Bessette is silent with regard to using a filling material selected from the group consisting of graphene, reduced graphene oxide, graphite, silver coated graphite, nickel coated graphite, copper coated graphite, gold coated graphite, magnetically permeable materials, ferrites, iron powder, copper powder, nickel powder and silver powder in the adhesive layer(s). Bessette is silent with regard to the conductive material layer comprising a first material layer being a woven fabric. Bessette is silent with regard to processing conductive backing layer 20 through a calender apparatus to form a calendered conductive material layer. Bessette is silent with regard to a specific attenuation range for a given frequency range.
Uenda discloses an adhesive film for a semiconductor device used in manufacturing a semiconductor device [0002]. Use of the adhesive film can decrease the influence of an EM wave emitted from one semiconductor chip on other chips in the same package [0011]. The adhesive film comprises an adhesive layer and an EM wave shielding layer [0012]. Electrically conductive fillers such as silver, copper, or nickel metal powder in the form of a sphere, a needle, or a flake, amorphous carbon black or graphite can be compounded in the adhesive layers according to the usage [0083].
Bessette is analogous because it discloses electrically conductive films.
Uenda is analogous because it discloses electromagnetic wave shielding adhesive film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electrically conductive fillers such as silver, copper, or nickel metal powder or graphite as conductive fillers in Bessette’s adhesive layers (a first polymer protective layer comprising a filling material selected from the group consisting of graphene, reduced graphene oxide, graphite, silver coated graphite, nickel coated graphite, copper coated graphite, gold coated graphite, magnetically permeable materials, ferrites, iron powder, copper powder, nickel powder and silver powder – claims 1 and 17) (wherein the filling material is conductive – claim 4).  One of ordinary skill in the art would have been motivated to use such fillers in these layers because Bessette discloses the potential use of additional electrically conductive fillers in the adhesive layers and Uenda discloses that such fillers can fulfill such a use in an EM wave shielding adhesive film. Bessette discloses that other electrically conductive fillers can be used in addition to carbon nanotubes in the adhesive layers such as carbon black and conductive metal oxides [0017]. Uenda discloses a similar application, i.e., EM wave shielding adhesive tape, that uses similar conductive materials in its adhesive layer(s).
Bessette in view of Uenda is silent with regard to the conductive material layer comprising a first material layer being a woven fabric. Bessette in view of Uenda is silent with regard to processing conductive backing layer 20 through a calender apparatus to form a calendered conductive material layer. Bessette in view of Uenda is silent with regard to a specific attenuation range for a given frequency range.
Creasy, Jr. discloses flame retardant fabric-over-foam EMI shields formed from environmentally friendly materials, such as halogen-free flame retardants [0002]. An electrically conductive portion can comprise a metallized or plated nylon fabric, taffeta fabric, or woven fabrics [0024] [0027]. One particular embodiment includes a nickel copper nylon ripstop (NRS) fabric [0027]. Such conductive materials can be used for EMI shielding applications [0027].
Creasy, Jr. is analogous because it discloses EMI shielding using metal-plated fabric.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Creasy, Jr.’s metallized or plated woven or NRS fabric as Bessette’s metal-plated cloth for backing layer 20 (wherein the calendered conductive material layer comprises a first material layer being a woven fabric and a second material layer being one or more conductive materials).  One of ordinary skill in the art would have been motivated to use Creasy, Jr.’s metallized or plated woven or NRS fabric because both Bessette and Creasy, Jr. disclose metal-plated fabric/cloth used in conductive, EMI shielding applications and Creasy, Jr. discloses the specific utility of using such fabrics in such an application. According to “Ripstop Fabric by the Yard”, ripstop fabric is a woven fabric [pg 2].
Bessette in view of Uenda and Creasy, Jr. is silent with regard to processing conductive backing layer 20 through a calender apparatus to form a calendered conductive material layer. Bessette in view of Uenda and Creasy, Jr. is silent with regard to a specific attenuation range for a given frequency range.
Ichiki discloses conductive films and a method for producing them [0001]. The films are useful for shielding electromagnetic (EM) waves [0001]. In the production method, the metallic silver portion is subjected to a smoothing treatment in order to increase the conductivity of the metallic silver portion [0188]. This enhances the EM wave-shielding property [0188]. The smoothing treatment can be carried out using a calender roll unit comprising a pair of rolls under pressure and optionally with heat [0189-191].
Ichiki is analogous because it discloses electrically conductive films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject Bessette’s conductive backing 20 to a smoothing treatment using calendering (wherein the calendered conductive material layer was processed through a calender apparatus while applying pressure and heat – claims 1 and 17) (a calendered conductive material layer – claims 1 and 17).  One of ordinary skill in the art would have been motivated to apply such a treatment to Bessette’s conductive backing layer 20 because this would enhance its conductivity and EM wave-shielding property as disclosed by Ichiki above. Bessette discloses that the backing layer 20 is electrically conductive when used in EMI shielding applications [0021].
Bessette in view of Uenda, Creasy, Jr. and Ichiki is silent with regard to a specific attenuation range for a given frequency range.
Larsen discloses aircraft component insulating methods incorporating EM shielding such as a shielding mat for an interior of aircraft [0001] [0004]. Interior of aircraft are desirably shielded from EM radiation in the hertz to gigahertz frequency range [0017]. Shielding material can be tailored to absorb a specific range of EM frequencies and/or shield interior 108 from a specific range of EM frequencies [0020]. Tailoring can be achieved by varying the materials used and/or the thickness of the materials [0020].
Larsen is analogous because it discloses EM shielding mats for aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tailor Bessette’s backing layer 20 to shield EM radiation in the hertz to gigahertz frequency range.  One of ordinary skill in the art would have been motivated to tailor Bessette’s backing layer 20 to shield this range of EM radiation because this would protect the interior of the aircraft from EM radiation as disclosed by Larsen. It would have been obvious to one having ordinary skill in the art to adjust the EM shielding for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As discussed above, Larsen discloses that shielding material can be tailored for a specific range of EM frequencies by varying the materials used and/or the thickness of the materials. Both Bessette and Larsen disclose aircraft applications (wherein the conductive material layer provides shielding of electromagnetic waves having frequency between 1KHz to 100 GHz at an attenuation of 0 to 120 dB – claim 1) (and wherein the calendered conductive material layer provides shielding of electromagnetic waves having a frequency between 1KHz to 100 GHz at an attenuation of 0 to 120 dB – claim 17) (The conductive elastomer tape of claim 1, wherein the conductive material layer provides shielding of electromagnetic waves having frequency between 1KHz to 100GHz at an attenuation of 55 to 90 dB – claim 15) (The conductive elastomeric tape of claim 17, wherein the conductive elastomeric tape provides shielding attenuation of between 55 to 85 dB – claim 22) (The conductive elastomeric tape of claim 17, wherein the conductive elastomeric tape provides shielding attenuation of between 55 to 85 dB from electromagnetic waves of between 1 KHz to 100 GHz – claim 23).
Examiner’s note: regarding claims 1 and 17, the claimed attenuation range is from 0 to 120 dB. According to the present disclosure, “Attenuation measures the effectiveness of interference shielding, and refers to the difference between an electromagnetic signals intensity before and after shielding.” Since the claimed attenuation range includes 0 dB, this means that the claimed range includes no difference between an EM signal intensity before and after shielding. Therefore, the claimed range includes zero shielding/attenuation.
Regarding claims 2 and 26, Bessette discloses that the adhesive composition for forming the adhesive layers can include elastomers (wherein the first polymer protective layer is made from elastomer).
Regarding claims 3 and 27, Bessette discloses that the adhesive composition can include polyurethanes, silicones, nylons, polyolefins, or ethylene-propylene-diene monomers (EPDM) (wherein the first polymer protective layer is made from a material selected from the group consisting of epoxies, RTV silicone, peroxide cured silicone, platinum cured silicone, thermoset polyurethane, UV cured polyurethane thermoplastic polyurethane, polypropylene, polyethylene, nylon 6, nylon 66, ethylene (meth)acrylic acid or polyamides) [0026]. Examiner’s note: nylons are a type of polyamide.
Regarding claim 5, Bessette discloses that the electrically conductive fillers can take the form of fibers, spheres, particulate, or fibril form [0017]. Uenda discloses that the conductive filler can have the form of a sphere, a needle or a flake (The conductive elastomeric tape of claim 1, wherein the filling material has a morphology selected from the group consisting of rod, flake, and sphere) [0083].
Regarding claim 8, Bessette discloses that the adhesive composition is used to form adhesive layer 22 [0025] and second adhesive layer 22 can be coated on the opposite side of the backing layer (The conductive elastomeric tape of claim 3, wherein the second polymer protective layer has a same composition as the first polymer protective layer) [0020].
Regarding claims 9 and 19-20, Bessette discloses the desirability of having low weight adhesives for applications requiring high strength to weight ratios [0009].
Bessette is silent with regard to the basis weight of the tape.
However, it would have been obvious to one having ordinary skill in the art to adjust the basis weight of the tape for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (The conductive elastomeric tape of claim 1, wherein the conductive elastomeric tape weighs between 2.5 to 5 ounces per square yard – claim 9) (The conductive elastomeric tape of claim 17, wherein the conductive elastomeric tape weighs between 2 to 8 ounces per square yard – claim 19) (wherein the conductive elastomeric tape weighs between 3.5 to 5 ounces per square yard – claim 20).  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present case, the basis weight of the tape is a result effective variable since its weight is an important parameter for applications requiring high strength to weight ratios.
Regarding claim 10, Bessette discloses that backing layer 20 can have a thickness of about 0.5-8 mils with adhesive layer 22 having a thickness of about 0.5-2.5 mils [0019]. Examiner’s note: therefore the thickness of the tri-layered laminate can range from 1.5 mils to 13 mils. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 0.004 to 0.008 inches thickness overlaps the prior art range of 0.0015 to 0.013 inches (The conductive elastomeric tape of claim 1, wherein the first polymer protective layer, the calendered conductive material layer, and the second polymer protective layer together form a protective shielding layer that is between 0.004 to 0.008 inches in thickness).
Regarding claim 11, Bessette discloses that the tape can have an overall thickness between about 0.5 and about 10 mils (The conductive elastomeric tape of claim 1, wherein the conductive elastomeric tape has a thickness of between 0.005 to 0.008 inches) [0019].
Regarding claims 12-13 and 24-25, Bessette discloses that the conductive metal in the backing layer 20 can be nickel, silver or alloys or mixtures comprising at least one of the metals listed (wherein the calendered conductive material layer includes silver – claim 12) (wherein the calendered conductive material layer includes nickel silver – claim 13) [0021]. The adhesive tape can have a volume resistivity of about 10-3 ohm-cm to about 108 ohm-cm and is preferably less than or equal to about 1 ohm-cm (wherein the calendered conductive material layer has an electrical resistance of between 0.001 to 0.1 ohms per square) (The conductive elastomeric tape of claim 17, wherein the conductive elastomeric tape has an electrical resistance of between 0.001 to 5 ohms per square – claim 24) (The conductive elastomeric tape of claim 17, wherein the conductive elastomeric tape has an electrical resistance of between 0.01 to 1 ohms per square – claim 25) [0040] [0006] [0034]. 
Regarding claim 16, Bassette is silent with regard to the claimed calender apparatus.
However, the limitation “wherein the calender apparatus includes at least two calender rollers, an unwind roller, a rewind roller, and a control mechanism that controls the operation of the at least two calender rollers, the unwind roller, and the rewind roller” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents objective evidence to the contrary.  See MPEP 2113.  Furthermore, there does not appear to be an unobvious difference between the prior art structure and the structure resulting from the claimed method because Bassette in view of Ichiki and Larsen discloses the conductive elastomeric tape of claim 1.

Claims 6-7 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bessette et al, Uenda et al, Creasy, Jr., Ichiki et al, and Larsen et al as applied to claims 1 and 17 above, and further as evidenced by “Everything You Need to Know about Nylon”, non-patent literature of record.
Regarding claims 6 and 28, the limitations of claims 1 and 17 have been set forth above. According to “Everything You Need to Know about Nylon”, nylon is a thermoplastic polyamide (wherein the calendered conductive material layer includes a thermoplastic polymer base material) [pg 1, first paragraph].
Regarding claims 7 and 29, Bessette discloses that the conductive metal used to plate the cloth can be a conductive metal such as copper, aluminum, nickel, silver, or alloys or mixtures thereof [0021]. Creasy, Jr. discloses that the plated metal can be copper, nickel, silver, palladium aluminum, tin, alloys, and/or combinations thereof (wherein the second material layer includes a metal conductive material) [0027].

Response to Arguments
Applicant’s arguments with respect to claims 1-13, 15-20, and 22-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues on pages 9-10 in the remarks dated 11/4/2022 that Bessette is limited to a protective layer containing a filling material that is exclusively carbon nanotubes.
Examiner’s response: As discussed above in the new rejection, Bessette discloses that other electrically conductive fillers can be used in addition to the carbon nanotubes in the adhesive layers [0017]. Therefore, Bessette is not limited to exclusively using carbon nanotubes as filling material in the adhesive layers as Applicant contends. See the new rejection above for how Bessette in view of Uenda meets the new limitations regarding the filling material in claims 1 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781